IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-21118
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                       DAVID SANTIAGO TAMEZ,
                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H—01-CR-327-3
                       --------------------
                         November 5, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel representing David Santiago Tamez has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967). Tamez was provided

with a copy of counsel's Anders motion and brief, and he has filed

a response to counsel's motion to withdraw.

     Our independent review of the record, counsel's brief, and

Tamez’s opposition shows that there are no nonfrivolous issues for

appeal.   Accordingly, counsel's motion for leave to withdraw is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-21118
                               -2-

GRANTED, counsel is excused from further responsibilities herein,

and the appeal is DISMISSED.   See 5TH CIR. R. 42.2; FED.

R. APP. P. 34(a)(2)(A).